Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21, 22, and 24-40 are pending.  Claims 1-20, 23, and 24 have been canceled.  Note that, Applicant’s amendment and arguments filed 5/23/22 have been entered.   
Claims 31-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 17, 2020.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 3/17/22 have been withdrawn:
	None.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 21, 22, and 24-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to instant claim 1, the specification, as originally filed, provides no basis for the specific amounts of “12 wt%”.  Thus, this is deemed new matter.  Note that, instant claims 22 and 24-30 have also been rejected due to their dependency on claim 21.  
With respect to instant claim 1, the specification, as originally filed, provides no basis for “substantially free of pectinase enzymes”.  Thus, this is deemed matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/11146 in view of Hodge et al (US 2012/0071386).
‘146 teaches a detergent composition, including dishwashing and laundry compositions, containing a polygalactranase enzyme substantially free of other pectic enzymes.  See page 1, lines 1-10.  The composition may contain from 0.1% to 60% by weight and includes anionic, nonionic, cationic, amphoteric, etc., and mixtures thereof.  Suitable anionic surfactants include anionic sulfate surfactants and their salts such as the mono-, di-, and triethanolamine salts.  See page 5, lines 20-35.  Suitable nonionic surfactants include those having the formula R6CON(R7)2 wherein R6 is an alkyl group containing from 7 to 21 carbon atoms and each R7 is selected from the group consisting of hydrogen, C1-C4 alkyl, etc.  See page 10, lines 1-15.  Note that, the Examiner asserts that the amides as taught by ‘146 would fall within the scope of the alkyl amide solvent as recited by the instant claims.    Additionally, the composition may be formulated to contain heavy metal ion sequestrants such as EDTA, etc., in amounts from 0.005% to 3% by weight.  Solvents may be in the composition in amounts from 1% to 30% by weight and include diethylene glycol monobutyl ether (i.e., 2-butoxyethoxyethanol), ethanol, propanol, etc.  See page 31, lines 1-35.  The compositions may be in the form of a liquid containing from 35% by weight to 94% by weight of water.  See page 32, lines 15-35.  ‘146 specifically teaches liquid manual dishwashing compositions having a pH of from 7.0 to 7.4.  See page 39, lines 1-35.  Additionally, a preferred machine dishwashing method comprises treating soiled articles such as crockery, glassware, etc., and mixtures thereof, with an aqueous liquid having dissolved or dispensed therein an effective amount of the machine dishwashing composition.  By an effective amount of the machine dishwashing composition it is meant from 8 g to 60 g or product dissolved or dispersed in a wash solution of volume from 3 to 10 liters.  According to a manual dishwashing method, a large volume of a dilute solution of the detergent composition is employed.  See pages 33 and 34.  Note that, the Examiner asserts that cleaning dishes and dishware as taught by ‘146 would fall within the broad scope of “hard surface” as recited by the instant claims.  Further, ‘146 clearly teaches that the compositions provide enhanced removal of food soils/stains, and in particular, the removal of dried-on fruit and vegetable juice soils/stains.  See page 2, lines 1-15.  
‘146 does not teach the specific dilution ratio as recited by the instant claims or a method of cleaning a hard surface by diluting a composition and cleaning said surface with said composition, the composition containing a C8 and/or C10 dimethyl amide solvent, an anionic surfactant, a cosolvent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Hodge et al teach a cleaning composition containing from about 40% to 80% by weight of a poly quaternary functionalized polyglucoside component, between about 0 and about 12% by weight of a co-surfactant, between about 3% and about 18% by weight of a water conditioning agent, between about 0.1% and about 0.55% of an acid source, between about 0% and 10% of a solvent, and between about 10% and 65% of water.  See para. 33.  The water conditioning agent aids in removing metal compounds and in reducing harmful effects of hardness components in service water.  Exemplary water conditioning agents include chelating agents, sequestering agents, and inhibitors.  A water conditioning agent can effectively complex and remove such harmful cations present in water and can reduce or eliminate the inappropriate interaction with active ingredients.  Suitable examples include EDTA, etc.  In one embodiment, the pH of the use solution is between approximately 6.5 and approximately 10.  See paras. 29-30.  A solvent is used to improve soil removal, handleability or ease of use of the compositions, etc., and suitable solvents include ethanol, methanol, propylene glycol methyl ether, etc.  See para. 31.  Anionic surfactants such as alkyl sulfates, alkyl ether sulfates and sodium, potassium, amine, etc., salts thereof may be used in amounts from 0.1 to 30% by weight.  See paras. 39-45.  The compositions may be used to clean a variety of hard surfaces such as ceramics, ceramic tile, grout, tile, concrete, metals, etc., surfaces such as ceramics, grout, oven cleaners, laundry, dishes, etc.  See para. 73.  The composition exhibits superior cleaning of food soils.  See Abstract.  
The concentrate composition will be diluted with the water of dilution in order to provide a use solution having a desired level of detersive properties.  If the use solution is required to remove tough or heavy soils, it is expected that the concentrate can be diluted with the water of dilution at a weight ratio of at least 1:1 and up to 1:8.  See para. 70.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dilute the composition of ‘146 to a ratio of, for example, 1:8, with a reasonable expectation of success, because Hodge et al teach a dilution ratio of, for example, 1:8 with a similar composition and further, ‘146 teaches diluting the compositions to form use solutions in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a hard surface by diluting a composition and cleaning said surface with said composition, the composition containing a C8 and/or C10 dimethyl amide solvent, an anionic surfactant, a cosolvent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of '146 in view of Hodge et al suggest a method of cleaning a hard surface by diluting a composition and cleaning said surface with said composition, the composition containing a C8 and/or C10 dimethyl amide solvent, an anionic surfactant, a cosolvent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 112, first paragraph, Applicant states support for “about 12%” is found at least para. 40 of the instant specification which discloses a most preferable range of 5-20% by weight of an amide solvent, such that a skilled artisan would understand the claimed range to be supported by the instant specification.  Additionally, Applicant states that the fact that 12% was not specifically delineated in the originally filed specification should not preclude Applicant from narrowing the claimed range during prosecution.   
In response, note that, the specification, as originally filed, provides no basis for the specific amount and data point of “12 wt%”.  While the instant specification does provide support for a broad range of solvent such as 0.5% to 30% by weight of solvent, and a most preferred range of 5-20% by weight of an amide solvent, the specification, as originally filed, does not provide basis for a data point of 12%, which could be indicative of a more preferred amount or more preferred range not originally envisaged or contemplated in the specification, as originally filed.  Thus, the Examiner asserts that the rejection under 35 USC 112, first paragraph is proper, and has been maintained.  
With respect to the rejection of the instant claims under 35 USC 103 using WO97/11146 in view of Hodge et al, Applicant states that the instant claims have been amended to recite that the composition is “substantially free of pectinase enzymes”, wherein support for this limitation is found in at least Table 1, which provides three exemplary compositions, all of which are free of pectinase enzymes.  Additionally, Applicant states that support is found on page 6 which provides thickeners may be used in the invention such as pectin, wherein a pectin is rapidly broken down by pectinase enzymes; therefore, inclusion of pectin as a thickener would not be compatible with concurrent inclusion of pectinase enzymes.  Further, Applicant states that ‘146 requires the use of a polygalacturanase enzyme, a type of pectinase enzyme, while the claimed method comprises a cleaning composition substantially free of pectinase enzymes. 
In response, note that, the Examiner asserts that the specification, as originally filed, provides no basis for “substantially free of pectinase enzymes”.  While Table 1 of the instant specification does not require or recite the use of pectinase enzymes, the fact that it is not listed as an ingredient is not basis for excluding it from the composition.  Note that, the mere absence of a positive recitation is not basis form an exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 USC 112(a) or pre-AIA  35 USC 112, first paragraph, as failing to comply with the written description requirement.  See MPEP 2173.05(i).  
Additionally, the instant claims recite “substantially free of pectinase enzymes”, wherein “substantially free” is defined in the instant specification as less than 0.5% by weight; ‘146 teaches that the compositions contain as little as 0.0001% by weight of a polygalacturanase enzyme (i.e., pectinase enzyme), wherein this amount would clearly fall within the scope of “substantially free of pectinase enzyme” as recited by the instant claims.  
The Examiner asserts that Hodge et al is analogous prior art relative to the claimed invention and ‘146 and that one of ordinary skill in the art clearly would have looked to the teachings of Hodge et al to cure the deficiencies of ‘146.  Hodge et al is a secondary reference relied upon for its teaching of the specific dilution ratio as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to dilute the composition of ‘146 to a ratio of, for example, 1:8, with a reasonable expectation of success, because Hodge et al teach a dilution ratio of, for example, 1:8 with a similar composition and further, ‘146 teaches diluting the compositions to form use solutions in general.  While Hodge et al teach the use of alkyl polyglucosides, ‘146 is the primary reference and clearly suggests compositions that are “substantially free of alkyl polyglucosides” as recited by the instant claims.  Thus, the Examiner asserts that the teachings of ‘146 in view of Hodge et al are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/August 16, 2022